                       Case 1:18-cr-00405-YK Document 1 Filed 11/29/18 Page 1 of 1

                                                                   USDC si; ·                                     .
                                                                 IDOCUi\1~;.: ..                                  .,
                                                                                                                  '•
    PROB 22                                                        ELECTRO : ~ !Ct'. .i ..
                                                                                           ..I       . I   •
                                                                                                                     '
    (Re~2188)                                                                                                  DOCKET NlJMliER rrran Corm)


                                                                Ic1t~:---vu-·--       ·~                       12-CR-871
                                  TRANSFER OF JURISDJ
                                                                 PATE ELEu:_ ~ 5 JC{_                          DQCJ<E'f NUMBER (he Court)
                                                                 ---_. -=:-..:====:=.:-=-- ... _.              I.' 18-t'~ -JllJ6
     NAME AND ADDRESS OF PR OBA noNERISUPERVISED RELEASEE               DISTRICT

     Thomas Scott
                                                                        SOUTI-IERN DISTRICT OF NEW YORK
     588 Pennsylvania Avenue
                                                                        NAME OF SENTENCING JUDGE
     York, PA 17404
                                                                        Honorable Colleen McMahon, Chief U.S. District
                                                                        Judge
                                                                        DATES OF PRODA110NISUPERVJSED
                                                                        RELEASE
                                                                                                               FROM          I TO
                                                                                                               9/25/2014     1 9/2412022
    OFFENSE

    Conspiracy to Distribute Heroin (2 counts), in violation of21USC846; and Conspiracy to Commit Money
    Laundering, in violation of! 8 USC l 956(a)( I )(B)(i).


    PART 1 ·ORDER TRANSFERRING JURISDICTION


    UNITED STATES DISTRICT COURT FOR THE "SQUTHERN DISTRJCT QF NEW YORK"

               IT IS HEREBY ORDERED that pursuant to l 8 U.S.C. 3605 the jurisdiction of the probationer or supervised
    releasee named above be transferred with the records of the Court to the United States District Court for the Middle
    District of Pennsylvania upon that Court's order of acceptance of jurisdiction. This Court hereby expressly consents
    that the period of probation or supervised release may be changed by the District Court to which this transfer is made
    without further inguiry of this Court.•



                 & If"r
                Datr7-
                                 /Jf?1 r:                                    ~fu
    *Th is sentence may be deleted in the d1screhon of the transferring Court.

    PART 2 • ORDER ACCEPTING JURJSDICTION

    UNITED STATES DISTRlCT COURT FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

            IT lS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted
    and assumed by this Court from and after the entry of this order.



I          I/·      ..2.t:j • 2     l:> I   't                                         ,~1k-7{__..,,___
I               Effective Dare                                                    U111/ed Mes District Judge
                                                                                                                 "
